ASSET PURCHASE AGREEMENT

This Agreement is made as of July 30, 2003, by and among INTERNET STUDIOS, INC.,
a publicly-traded Nevada corporation ("Buyer") and DOMINIQUE BIGLE, an
individual, with offices in Beverly Hills, California ("Seller").

A. Seller conducts a business under the trade name of TROCADERO FILMS (the
"Business"). As part of the Business, Seller owns a library of motion pictures,
which Seller has transferred to a format suitable for exploitation on DVD and
Video on Demand through the Internet, together with other audio-visual materials
related to the library.

B. Buyer has created a proprietary system for the purchase and sale of filmed
entertainment on-line through the Internet.

C. Buyer desires to purchase from Seller, and Seller desires to sell to Buyer,
on the terms and subject to the conditions of this agreement, all the business
and properties of Seller in exchange for cash and shares of Buyer.

In consideration of the mutual covenants, agreements, representations, and
warranties contained in this agreement, the parties agree as follows:

1. AGREEMENT TO SELL AND TRANSFER ASSETS

Subject to the terms and conditions set forth in this Agreement, Seller will
sell, convey, transfer, assign, and deliver to Buyer, and Buyer will purchase
from Seller, all the assets, properties, and business of Seller of every kind,
character, and description, whether tangible, intangible, real, personal, or
mixed, and wherever located (all of which are sometimes collectively referred to
as the "Assets") relating to the Business, including the following:

1.1 Listed Assets. All property and other rights listed as assets of Seller in
the exhibits attached to this Agreement, other than property and rights
specifically excluded;

1.2 All Other Assets. All other supplies, inventory, materials, work in process,
finished goods, equipment, machinery, furniture, fixtures, motor vehicles,
claims and rights under leases, contracts, notes, evidences of indebtedness,
purchase and sales orders, copyrights, service marks, trademarks, trade names,
trade secrets, patents, patent applications, licenses, royalty rights, deposits,
and rights and claims to refunds and adjustments of any kind relating to the
Business.

2. CONSIDERATION FROM BUYER

2.1 Purchase Price. The aggregate purchase price (the "Purchase Price") payable
by Buyer as consideration for the transfer of the Assets to Buyer shall consist
of:

2.1.1 Cash consideration in the amount of Three Hundred Thousand Dollars
($300,000), payable as follows: Seller acknowledges that it has already received
the nonrefundable sum of One Hundred Thousand Dollars ($100,000) from Buyer as
partial payment for the Business; in addition, a nonrefundable deposit, in the
amount of Fifty Thousand Dollars ($50,000) shall be payable by Buyer to Seller
or Seller's designee concurrently with execution of this Agreement by the
parties, as consideration for Seller's extension of Buyer's option to purchase
the Assets until the Closing Date, as defined in this Agreement; the balance, in
the amount of One Hundred Fifty Thousand Dollars ($150,000) shall be payable to
Seller or Seller's designee on the Closing Date pursuant to Section 9.3 hereof,
and

2.1.2 One million (1,000,000) shares of Buyer's common stock, restricted
pursuant to Rule 144 of the Securities Act of 1933, as amended, and applicable
state law and subject to appropriate legends, issued in the name of Seller or
Seller's designee (provided that such designee shall satisfy the conditions of
Section 3.19 hereof as if such designee were Seller) (the "Shares").

2.2 Assumption of Liabilities. Buyer shall assume only those contracts listed
and indicated as "Assumed" on Exhibit 3.12 hereof. It is expressly understood
and agreed that Buyer will not be liable for any of the obligations or
liabilities of Seller of any kind other than those specifically assumed by Buyer
under this Section 2.2.

2.3 Allocation. The allocation of the Purchase Price of the Assets will be as
set forth on Exhibit 2.3 hereof. Each of the parties shall report this
transaction for U.S. income tax purposes in accordance with this allocation of
the purchase price.

2.4 Taxes. Without in any way limiting the provisions of Section 2.2 hereof, it
is expressly understood that Buyer and Seller will each pay one-half (1/2) of
all sales and use taxes, if any, arising from the transfer of the Assets, and
Seller will pay its portion, prorated as of the Closing Date, of state and local
real and personal property taxes of the Business. Buyer will not be responsible
for any business, occupation, withholding, or similar tax, or any taxes of any
kind related to any period before the Closing Date.

3. REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants that:

3.1 Title to Assets; Authority. Seller is the owner, beneficially and of record,
of all of the Assets, free and clear of all liens, encumbrances, security
agreements, equities, options, claims, and charges. This Agreement constitutes
the legal, valid and binding obligation of Seller, enforceable against Seller in
accordance with its terms, subject to (a) laws of general application relating
to bankruptcy, insolvency and the relief of debtors, and (b) rules of law
governing specific performance, injunctive relief and other equitable remedies.

3.2 Affiliated Entities. Seller does not own, directly or indirectly, any
interest or investment (whether equity or debt) in any corporation, partnership,
business, trust, or other entity, which has an interest in the Business or which
participates in the conduct of the Business.

3.3 Liabilities. Exhibit 3.3 hereof contains a complete and accurate schedule of
all liabilities and obligations of Seller relating to the Business. Seller has
no debts, liabilities, or obligations of any nature, whether accrued, absolute,
contingent, or otherwise, and whether due or to become due, that are not set
forth in Exhibit 3.3 hereof.

3.4 Tax Returns and Audits. Within the times and in the manner prescribed by
law, Seller has filed all federal, state, and local tax returns required by law
relating to the Business and have paid all taxes, assessments, and penalties due
and payable with respect to the Business. The federal and California income tax
returns of Seller have never been audited by the Internal Revenue Service or the
California Franchise Tax Board. There are no present disputes about taxes of any
nature payable by Seller.

3.5 Inventory. The inventories of raw materials, work in process, and finished
goods (collectively called "inventories") set forth on Exhibit 3.5 hereof, which
are part of the Assets, consist of items of a quality and quantity usable and
salable in the ordinary course of business by Seller. All items included in the
inventories are the property of Seller, except for sales made in the ordinary
course of business after the date of this Agreement. No items included in the
inventories have been pledged as collateral or are held by Seller on consignment
from others. The inventories are based on quantities determined by physical
count or measurement, taken within the preceding 12 months, and are valued at
the lower of cost (determined on a first-in, first-out basis) or market value
and on a basis consistent with that of prior years.

3.6 Other Tangible Personal Property. Exhibit 3.6 hereof contains a complete and
accurate description and the location of all equipment, furniture, supplies,
memorabilia, and other tangible personal property owned by, in the possession
of, or used by Seller in connection with the Business. Except as stated in
Exhibit 3.6 hereof, no personal property used by Seller in connection with the
Business is held under any lease, security agreement, conditional sales
contract, or other title retention or security arrangement, or is other than in
the possession and under the control of Seller.

3.7 Accounts Receivable. All accounts receivable of Seller shown on Exhibit 3.7
hereof arose from valid sales in the ordinary course of business and are
collectible at their full amounts.

3.8 Trade Names, Trademarks, and Copyrights. The parties acknowledge that Seller
does not own any trade names, trademarks, service marks, or copyrights, and the
Motion Pictures are no longer copyrighted.

3.9 Film Library. With respect to all of the motion pictures set forth on
Exhibit 3.9 hereof, and all rights relating to exhibition and other exploitation
of such motion pictures, which are part of the Assets (collectively, the "Motion
Pictures") (except for obligations and/or commitments required to be performed
by third parties as provided in agreements to which Seller is a party set forth
on Exhibit 3.12 hereof):

3.9.1 There are no limitations, defects or grants of right in the exhibition or
distribution rights of Seller in the Motion Pictures of any kind or character
which would materially impair or jeopardize Seller's performance of its
obligations under the contracts listed in Exhibit 3.12 hereof.

3.9.2 Except as set forth in Exhibit 3.9 hereof, (a) the Motion Pictures are
free and clear of any liens, claims, or encumbrances whatsoever (except the
rights of parties pursuant to contracts set forth on Exhibit 3.12 hereof); and
(b) Seller now has and after the Closing will have, the sole, unlimited and
unencumbered ownership of the Motion Pictures for the entire world and the full
and sole authority to sell, assign and transfer the Motion Pictures and all
properties and rights thereto.

3.9.3 Neither the Motion Pictures, any part thereof, any materials contained
therein or synchronized therewith, the titles thereof, nor the exercise of any
right, license or privilege held by Seller, violates or infringes any trademark,
trade name, contract, agreement, copyright (whether common law or statutory),
patent, literary, artistic, dramatic, personal, private, civil or property right
or right of privacy or any other right whatsoever, or slanders or libels any
person, firm, corporation or association whatsoever.

3.9.4 All consideration required to be paid by Seller under each and all of the
agreements, licenses, assignment or other documents relating to the Motion
Pictures has been paid in full or otherwise discharged in full, and there is no
existing, outstanding obligation of Seller whatsoever, either present or future,
under any of said agreements, licenses, assignments or other documents except
pursuant to contracts set forth on Exhibit 3.12 hereof.

3.9.5 Except as set forth in Exhibit 3.9 hereof, all the terms, covenants and
conditions provided to be kept or performed by Seller or its predecessor in
title under each and all of the agreements, licenses, assignments or other
documents relating to the Motion Pictures have been kept and performed by Seller
or committed to be kept or performed by third parties and there exist no
breaches or other acts of default by Seller under any of said agreements,
licenses, assignments or other documents, nor will there be any such breaches or
defaults as a result of the execution of this Agreement or the consummation of
the transactions contemplated hereby.

3.9.6 Exhibit 3.9 hereof sets forth the location and description of all video
master relating to the Motion Pictures. There exist suitable materials owned and
controlled by, or accessible to, Seller for each of the Motion Pictures from
which to make commercially acceptable technical quality and United States
network technical broadcast quality video tapes and DVD's.

3.10 Customer List. Exhibit 3.10 hereof is a correct and current list of all
customers of Seller together with summaries of the sales made to each customer
during the most recent fiscal year. Except as indicated in Exhibit 3.10 hereof,
Seller has no information, and is not aware of any facts, indicating that any of
these customers intend to cease doing business with Seller or materially alter
the amount of the business they are presently doing with Seller.

3.11 Insurance Policies. Exhibit 3.11 hereof is a description of all insurance
policies held by Seller on the Business and the Assets. All these policies are
in the respective principal amounts and have been maintained in force by Seller
since the dates set forth on Exhibit 3.11 hereof. Except as set forth on Exhibit
3.11 hereof, no claim is pending under any such policy.

3.12 Contracts. Seller is not a party to, nor is the Business or the Assets
bound by, any distribution or agency agreement; any agreement not entered into
in the ordinary course of business; any indenture, mortgage, deed of trust, or
lease; or any agreement that is unusual in nature, duration, or amount
(including any agreement requiring the performance by Seller of any obligation
for a period of time extending beyond one year from the Closing Date) except the
agreements listed in Exhibit 3.12 hereof, copies of which have been furnished or
made available to Buyer. There is no default or event that, with notice or lapse
of time or both, would constitute a default by any party to any of these
agreements. Seller has not received notice that any party to any of these
agreements intends to cancel or terminate any of these agreements or to exercise
or not exercise any options under any of these agreements.

3.13 Compliance With Laws. Seller has not received notice of any violation of
any applicable federal, state, or local statute, law, or regulation (including
any applicable building, zoning, environmental protection, or other law,
ordinance, or regulation) affecting the Business or the Assets, and to the best
of the knowledge of Seller, there are no such violations.

3.14 Litigation. Except as set forth in Exhibit 3.14 hereof, there is no
pending, or, to the best knowledge of Seller, threatened, suit, action,
arbitration, or legal, administrative, or other proceeding, or governmental
investigation against or affecting Seller, or any of the Business or the Assets.
The matters set forth in Exhibit 3.14 hereof, if decided adversely to Seller or
Subsidiary, will not result in a material adverse change in the Business or
Assets of Seller. Seller has furnished or made available to Buyer copies of all
relevant court papers and other documents relating to the matters set forth in
Exhibit 3.14 hereof. Seller is not in default with respect to any order, writ,
injunction, or decree of any federal, state, local, or foreign court,
department, agency, or instrumentality. Except as set forth in Exhibit 3.14
hereof, Seller is not presently engaged in any legal action to recover moneys
due to, or damages sustained by, Seller relating to the Business.

3.15 Agreement Will Not Cause Breach or Violation. The consummation of the
transactions contemplated by this Agreement will not result in or constitute any
of the following: (a) a breach of any term or provision of this Agreement; (b) a
default or an event that, with notice, lapse of time, or both, would be a
default, breach, or violation of any lease, license, promissory note,
conditional sales contract, commitment, indenture, mortgage, deed of trust, or
other agreement, instrument, or arrangement to which Seller is a party or by
which Seller, the Business or the Assets are bound; (c) an event that would
permit any party to terminate any agreement or to accelerate the maturity of any
indebtedness or other obligation of Seller; or (d) the creation or imposition of
any lien, charge, or encumbrance on any of the Business or the Assets.

3.16 Authority and Consents. Seller has the right, power, legal capacity, and
authority to enter into and perform Seller's obligations under this Agreement,
and no approvals or consents of any persons other than Seller are necessary in
connection with it.

3.17 Interest in Customers, Suppliers, and Competitors. Except as set forth in
Exhibit 3.17 hereof, neither Seller nor any employee of Seller, nor any spouse
or child of any of them, has any direct or indirect interest in any competitor,
supplier, or customer of Seller or in any person from whom or to whom Seller
leases any real or personal property, or in any other person with whom Seller is
doing business.

3.18 Employees. Exhibit 3.18 hereof is a list of the names and addresses of all
officers, employees, agents, and representatives of Seller, stating the rates of
compensation payable to each.

3.19 Securities Law Representations and Warranties.

3.19.1 Seller understands and acknowledges that the Shares have not been
registered under the Securities Act of 1933, as amended (the "Securities Act"),
or under the California Corporate Securities Law of 1968, as amended (the
"California Act"), on the grounds that the issuance thereof to Seller is exempt
from such registration requirements under section 4(2) of the Securities Act and
under Section 25102(f) of the California Act, as a transaction by an issuer not
involving any public offering. Seller understands that reliance on such
exemptions is predicated, in part, on Seller's statements, representations,
warranties and agreements contained herein.

3.19.2 The Shares are being acquired by Seller for investment for Seller's own
account only, with no present intention of offering for sale, selling,
transferring, pledging or otherwise disposing of any or all of such Shares or
any interest therein, and not with a view toward, or for any resale or other
disposition in connection with, any distribution of such Shares to any other
person within the meaning of the Securities Act or the California Act. No other
person has or will have any beneficial interest whatsoever in the Shares to be
acquired pursuant hereto, other than a community property interest in favor of
Seller's spouse, if applicable.

3.19.3 (check and initial appropriate box):

- Seller is a natural person (a) whose individual net worth or joint net worth
with Seller's spouse (if any) at the Closing Date exceeds One Million Dollars
($1,000,000), or (b) whose individual income exceeds Two Hundred Thousand
Dollars ($200,000) in each of the two (2) most recent years, or whose joint
income with Seller's spouse (if any) exceeds Three Hundred Thousand Dollars
($300,000) in each of those years, and who has a reasonable expectation of
reaching the same income level in the current year;

- Seller's investment in the Shares is for One Hundred Fifty Thousand Dollars
($150,000) or more, which does not exceed ten percent (10%) of Seller's
individual net worth or joint net worth with Seller's spouse (if any) as of the
Closing Date; or

- Seller's investment in the Shares does not exceed five percent (5%) of
Seller's individual net worth or joint net worth with Seller's spouse (if any),
exclusive of Seller's personal residence, household furnishings and automobiles,
at the Closing Date, and Seller and Seller's spouse (if any) are able to bear
the economic risk of a total loss of Seller's investment in such Shares.

3.19.4 Seller understands and acknowledges that the Shares have not been
registered under the Securities Act or the California Act, and that Seller must
bear the economic risks of this investment for an indefinite period of time
because neither the Shares nor any interest therein may be offered for sale,
sold, transferred, pledged or otherwise disposed of unless subsequently
registered under the Securities Act and, if applicable, the California Act, or
unless an exemption from such registration is available to the satisfaction of
Buyer. Seller further understands and acknowledges that Buyer has no obligation
to Seller to register the Shares under the Securities Act or the California Act
at any time now or in the future. Seller has adequate means of providing for
Seller's current and reasonably anticipated future financial needs and
contingencies, and Seller has no need for liquidity of Seller's investment in
the Shares and is able to bear the economic risks of Seller's investment in the
Shares for an indefinite period of time.

3.19.5 Seller understands and acknowledges that Seller may not offer for sale,
sell, transfer, pledge or otherwise dispose of any or all of the Shares or any
interest therein, either directly or indirectly, unless a registration statement
pertaining thereto is in effect under the Securities Act and, to the extent
applicable, the California Act or unless a prior written request is made by
Seller to Buyer accompanied by an opinion of legal counsel satisfactory to Buyer
to the effect that, after investigation of the relevant facts (which shall be
recited in such opinion), such counsel is of the opinion that such offer, sale,
transfer, pledge or other disposition of the Shares may be effected in
compliance with, and without registration under, the Securities Act and, to the
extent applicable, the California Act. Seller further understands and
acknowledges that a legend to this effect shall be placed on the certificate(s)
representing the Shares (and any substitute therefor) and a stop-transfer order
to this effect shall be place in the books and records of Buyer to implement
fully the restriction on transfer of any or all of the Shares.

3.19.6 Seller has the requisite financial and business knowledge and experience
to evaluate this investment in Buyer and make an informed decision related
thereto, or has retained a qualified legal, tax and/or investment advisor who
has such requisite knowledge and experience and, to the best knowledge of
Seller, who is unaffiliated with and not compensated by Buyer or any affiliate
or selling agent of Buyer, directly or indirectly ("Qualified Advisor"). Seller
acknowledges that Seller together with Seller's Qualified Advisor (if any) have
been provided with or afforded reasonable access to full and fair disclosure of
all material information concerning Buyer and this investment, including,
without limitation, all of the same kind of information that would be required
in Part I of Form S-1 under the Securities Act, to the extent deemed advisable
by Seller and/or Seller's Qualified Advisor (if any) in their discretion. Seller
understands and acknowledges that Seller's investment in the Shares is a high
risk investment, and represents and warrants to Buyer that Seller together with
Seller's Qualified Advisor (if any) has carefully considered the risks of
Seller's investment in the Shares and is making such investment with full
knowledge and appreciation of such risks.

3.19.7 Seller understands and acknowledges the nature of Buyer's business, that
such business involves a high degree of risk; and that as a result of the
foregoing an investment in Buyer is speculative and involves a high degree of
risk of loss by Seller of Seller's entire investment in the Shares. Seller
acknowledges receipt of a Private Placement Memorandum prepared by Buyer
describing the Shares.

3.19.8 To the best of Seller's knowledge ,neither Buyer nor any person acting on
behalf of Buyer has offered for sale or sold any securities of Buyer, including
the Shares, in connection with this offering by means of any general
solicitation or publication of any advertisement whatsoever.

3.19.9 To the best of Seller's knowledge, no person has been or will be paid
directly or indirectly any commission or other compensation for the sale of any
securities of Buyer, including the Shares, in connection with this offering,
unless each and every person so paid was first registered as a broker or dealer
under the California Act.

3.19.10 Seller is a resident of the State of California, and all negotiations
with Buyer concerning Seller's investment in the Shares have been conducted
solely within such state.

3.20 Full Disclosure. None of the representations or warranties made by Seller
or made in any certificate or memorandum furnished or to be furnished by Seller
or on Seller's behalf, contains or will contain any untrue statement of a
material fact, or omits to state a material fact necessary to pre vent the
statements from being misleading.

4. BUYER'S REPRESENTATIONS AND WARRANTIES.

Buyer represents and warrants that:

4.1 Status. Buyer is a corporation duly organized, existing, and in good
standing under the laws of Nevada. The execution and delivery of this agreement
and the consummation of this transaction by Buyer have been duly authorized, and
no further corporate authorization is necessary on the part of Buyer.

4.2 Approvals. No consent, approval, or authorization of, or declaration,
filing, or registration with, any United States federal or state governments or
regulatory authority is required to be made or obtained by Buyer in connection
with the execution, delivery, and performance of this Agreement and the
consummation of the transactions contemplated by this Agreement.

5. SELLER'S OBLIGATIONS.

Seller covenants that from the date of this Agreement until the Closing:

5.1 Buyer's Access to Premises and Information. Buyer and its counsel,
accountants, and other representatives will have full access during normal
business hours to all properties, books, accounts, records, contracts, and
documents of or relating to the Business, and Seller will furnish or cause to be
furnished to Buyer and its representatives all data and information concerning
the Business and the Assets that may reasonably be requested.

5.2 Conduct of Business in Normal Course. Seller will carry on the Business
diligently and in substantially the same manner as it previously have been
carried out and will not make or institute any unusual or novel methods of
manufacture, purchase, sale, lease, management, accounting, or operation that
vary materially from those methods used by Seller on the date of this Agreement.

5.3 Preservation of Business and Relationships. Seller will use Seller's best
efforts (without making any commitments on behalf of Buyer) to preserve the
Business intact, to keep available to Buyer Seller's present officers and
employees, and to preserve Seller's present relationships with suppliers,
customers, and others having business relationships with Seller.

5.4 Maintenance of Insurance. Seller will continue to carry the existing
insurance on the Business, subject to variations in amounts required by the
ordinary operations of the Business. At the request of Buyer and at Buyer's sole
expense, the amount of insurance against fire and other casualties that, at the
date of this Agreement, Seller carries on any of the Assets or in respect of the
Business will be increased by the amount or amounts Buyer will specify.

5.5 Employees and Compensation. Seller will not do, or agree to do, any of the
following acts: (a) make any change in compensation payable, or to become
payable, by either of them to any officer, employee, sales agent, or
representative; (b) make any change in benefits payable to any officer,
employee, sales agent, or representative under any bonus or pension plan or
other contract or commitment; or (c) modify any collective bargaining agreement
to which Seller is a party or by which Seller maybe bound.

5.6 New Transactions. Seller will not, without Buyer's written consent, do or
agree to do any of the following acts:

5.6.1 Enter into any contract, commitment, or transaction not in the usual
course of its business;

5.6.2 Enter into any contract, commitment, or transaction in the usual course of
business involving an amount exceeding $10,000 individually, or $50,000 in the
aggregate;

5.6.3 Make any capital expenditures in excess of $10,000 for any single item or
$50,000 in the aggregate, or enter into any leases of capital equipment or
property under which the annual lease charge is in excess of $10,000; or

5.6.4 Sell or dispose of any capital assets.

5.7 Existing Agreements. Seller will not modify, amend, cancel, or terminate any
of its existing contracts or agreements, or agree to do any of those acts.

5.8 Consents of Others. As soon as reasonably practical after the execution and
delivery of this Agreement, and in any event on or before the Closing Date,
Seller will obtain the written consent of the persons described in Exhibit 5.8
hereof and will furnish to Buyer executed copies of those consents.

5.9 Warranties True at Closing. All representations and warranties of Seller set
forth in this Agreement and in any written statements delivered to Buyer by
Seller under this agreement will be as true and correct on the Closing Date as
if made on that date.

6. BUYER'S OBLIGATIONS

6.1 Confidential Information. Buyer covenants that from the date of this
Agreement, unless and until the Closing has been consummated, Buyer and its
officers, directors, and other representatives will hold in strict confidence,
and will not use to the detriment of Seller, all data and information with
respect to the Business and the Assets obtained in connection with this
transaction or Agreement, except insofar as that data and information may be
required by law to be included in Buyer's proxy statement in connection with a
meeting of its shareholders, required by the Securities Exchange Act of 1934, as
amended, and the general rules and regulations issued under that act. If the
transactions contemplated by this Agreement are not consummated, Buyer will
return to Seller all that data and information that Seller may reasonably
request, including worksheets, manuals, lists, memoranda, and other documents
prepared by or made available to Buyer in connection with this transaction.

6.2 Dilution. Buyer shall inform Seller of any proposed transaction which would
result in the issuance of additional securities of Buyer or any affiliated
entity.

7. CONDITIONS PRECEDENT TO BUYER'S PERFORMANCE

The obligations of Buyer to purchase the Assets under this agreement are subject
to the satisfaction, at or before the Closing, of all the conditions set out
below in this Section 7. Buyer may waive any or all of these conditions in whole
or in part without prior notice; provided, however, that no such waiver of a
condition constitutes a waiver by Buyer of any of its other rights or remedies,
at law or in equity, if Seller is in default of any of Seller's representations,
warranties, or covenants under this agreement.

7.1 Accuracy of Seller's Warranties. All representations and warranties by
Seller in this Agreement, or in any written statement that will be delivered to
Buyer by Seller under this Agreement, must be true on the Closing Date as though
made at that time.

7.2 Performance by Seller. On or before the Closing Date, Seller will have
performed, satisfied, and complied with all covenants, agreements, and
conditions required of Seller by this Agreement.

7.3 No Material Adverse Change. During the period from the date of this
Agreement to the Closing Date, there will not have been any material adverse
change in the financial condition or the results of operations of the Business,
and Seller will not have sustained any material loss or damage to the Assets.

7.4 Litigation. No action, suit, or proceeding before any court or any
governmental body or authority, pertaining to the transaction contemplated by
this agreement or to its consummation, will have been instituted or threatened
on or before the Closing Date.

7.5 Consents. All necessary agreements and consents of any parties to the
consummation of the transactions contemplated in this Agreement, or otherwise
pertaining to the matters covered by it, will have been obtained by Seller and
delivered to Buyer.

7.6 Approval of Documentation. The form and substance of all certificates,
instruments, opinions, and other documents delivered to Buyer under this
agreement will be satisfactory in all reasonable respects to Buyer and its
counsel.

8. CONDITIONS PRECEDENT TO SELLER'S PERFORMANCE

The obligations of Seller to sell and transfer the Assets under this agreement
are subject to the satisfaction, at or before closing, of all the following
conditions. Seller may waive any or all of these conditions in whole or in part
without prior notice, provided, however, that no such waiver of a condition
constitutes a waiver by Seller of any of Seller's other rights or remedies, at
law or in equity, if Buyer should be in default of any of its representations,
warranties, or covenants under this Agreement.

8.1 Accuracy of Buyer's Warranties. All representations and warranties by Buyer
in this Agreement, or in any written statement that will be delivered to Seller
by Buyer under this Agreement, must be true on the Closing Date as though made
at that time.

8.2 Performance by Buyer. On or before the Closing Date, Buyer will have
performed, satisfied, and complied with all covenants, agreements, and
conditions required of Buyer by this Agreement.

8.3 Buyer's Stock Validly Issued. The shares of Buyer's common stock to be
issued and delivered under this Agreement will be, when delivered, validly
issued, fully paid, and nonassessable. The shares of Buyer's commons stock to be
issued and delivered under the Agreement [have been issued in compliance with
registration requirements of Securities Act 5, as amended/are exempt from the
registration requirements of Securities Act 5].

8.4 Absence of Litigation. No action, suit, or proceeding before any court or
any governmental body or authority, pertaining to the transaction contemplated
in this Agreement or to its consummation, will have been instituted or
threatened on or before the Closing Date.

8.5 Appointment of Seller as Head of Worldwide Distribution. On the Closing
Date, Buyer and Seller shall execute a management agreement ("Management
Agreement") in the form of Exhibit 8.5 hereof.

9. THE CLOSING

9.1 Time and Place. The transfer of the Assets by Seller to Buyer (the
"Closing") will take place at the offices of Kopple & Klinger, LLP, 10866
Wilshire Blvd., Suite 1500, Los Angeles, California 90024, at 10:00 a.m. local
time, on August 12, 2003, or at such other time and place as the parties may
agree to in writing (the "Closing Date").

9.2 Seller's Obligations at Closing. At the Closing, Seller shall deliver or
cause to be delivered to Buyer, against delivery of the items specified in
Section 9.3 hereof, instruments of assignment and transfer of all of the Assets.
Simultaneously with the consummation of the transfer, Seller, through Seller's
officers, agents, and employees, will put Buyer into full possession and
enjoyment of all of the Assets. Seller, at any time before or after the Closing
Date, will execute, acknowledge, and deliver any further deeds, assignments,
conveyances, and other assurances, documents, and instruments of transfer,
reasonably requested by Buyer, and will take any other action consistent with
the terms of this Agreement that may reasonably be requested by Buyer for the
purpose of assigning, transferring, granting, conveying, and confirming to
Buyer, or reducing to possession, any or all property or rights to be conveyed
and transferred under this Agreement. If requested by Buyer, Seller will
prosecute or otherwise enforce in Seller's own name for the benefit of Buyer any
claims, rights, or benefits that are transferred to Buyer under this Agreement
and that require prosecution or enforcement in Seller's name. Any prosecution or
enforcement of claims, rights, or benefits under this Section 9.2 will be solely
at Buyer's expense, unless the prosecution or enforcement is made necessary by a
breach of this agreement by Seller.

9.3 Buyer's Obligations at Closing. At the Closing, Buyer shall deliver to
Seller the following instruments and documents against delivery of the items
specified in Section 9.2 hereof:

9.3.1 A bank cashier's check in the amount of One Hundred Fifty Thousand Dollars
($150,000);

9.3.2 Certified resolutions of Buyer's board of directors, in form satisfactory
to Seller, electing Seller as a director of Buyer;

9.3.3 One or more certificates representing the total number of shares of
Buyer's common stock to be issued and delivered at the Closing under Section
2.1.2 hereof; and

9.3.4 Instruments of assumption of the liabilities of Seller listed and marked
"Assumed" in Exhibit 3.3 hereof, executed by Buyer.

10. INDEMNIFICATION

10.1 Seller's Indemnification Obligations. Seller shall indemnify, defend, and
hold harmless Buyer, its officers, directors, employees, agents, successors, and
assigns ("Buyer Indemnified Parties") against and in respect of claims, demands,
losses, costs, expenses, obligations, liabilities, damages, recoveries, and
deficiencies, including interest, penalties, and reasonable attorney fees
("Claims"), that any of the Buyer Indemnified Parties will incur or suffer, that
arise from any breach of, or failure by Seller to perform, any of Seller's
representations, warranties, covenants, or agreements in this Agreement or in
any schedule, certificate, exhibit, or other instrument furnished or to be
furnished by Seller under this Agreement, and against and in respect of any
Claims arising out of the Business or ownership of the Assets on or prior to the
Closing Date.

10.2 Seller's Right To Defend. Buyer shall promptly notify Seller of the
existence of any claim, demand, or other matter to which Seller's
indemnification obligations would apply, and will give Seller a reasonable
opportunity to defend the same at Seller's own expense and with counsel of
Seller's own selection; provided that Buyer will at all times also have the
right to participate fully in the defense at its own expense. If, within a
reasonable time after this notice, Seller falls to defend, Buyer will have the
right, but not the obligation, to undertake the defense of, and to compromise or
settle (exercising reasonable business judgment), the claim or other matter on
behalf and at the risk of Seller. If the claim is one that cannot by its nature
be defended solely by Seller (including any federal or state tax proceeding),
Buyer will make available all information and assistance that Seller may
reasonably request.

10.3 Buyer's Indemnification Obligations. Buyer shall indemnify, defend, and
hold harmless Seller, Seller's officers, employees, agents, heirs, successors,
and assigns ("Seller Indemnified Parties") against and in respect of claims,
demands, losses, costs, expenses, obligations, liabilities, damages, recoveries,
and deficiencies, including interest, penalties, and reasonable attorney fees
("Claims"), that any of the Seller Indemnified Parties will incur or suffer,
that arise from any breach of, or failure by Buyer to perform, any of Buyer's
representations, warranties, covenants, or agreements in this Agreement or in
any schedule, certificate, exhibit, or other instrument furnished or to be
furnished by Buyer under this Agreement, and against and in respect of any
Claims arising out of the Business or ownership of the Assets after the Closing
Date.

10.4 Buyer's Right To Defend. Seller shall promptly notify Buyer of the
existence of any claim, demand, or other matter to which Buyer's indemnification
obligations would apply, and will give Buyer a reasonable opportunity to defend
the same at Buyer's own expense and with counsel of Buyer's own selection;
provided that Seller will at all times also have the right to participate fully
in the defense at its own expense. If, within a reasonable time after this
notice, Buyer fails to defend, Seller will have the right, but not the
obligation, to undertake the defense of, and to compromise or settle (exercising
reasonable business judgment), the claim or other matter on behalf and at the
risk of Buyer. If the claim is one that cannot by its nature be defended solely
by Buyer (including any federal or state tax proceeding), Seller will make
available all information and assistance that Buyer may reasonably request.

11. MISCELLANEOUS

11.1 Publicity. Except as required by law, all notices to third parties and all
other publicity concerning the transactions contemplated in this agreement will
be jointly planned and coordinated by and between Buyer and Seller, and no party
will act unilaterally in this regard without the prior written approval of the
other party.

11.2 Finder's or Broker's Fees. Seller and Buyer each indemnify and hold
harmless one another against any loss, liability, damage, cost, claim, or
expense incurred by reason of any brokerage commission or finder's fee alleged
to be payable because of any act, omission, or statement of the indemnifying
party.

11.3 Expenses. Each party will pay all costs and expenses incurred or to be
incurred by it in negotiating and preparing this agreement and in closing and
carrying out the transactions contemplated in this Agreement.

11.4 Effect of Headings. The subject headings of the sections and subsections of
this Agreement are included for convenience only and will not affect the
construction or interpretation of any of its provisions.

11.5 Word Usage. Unless the context clearly requires otherwise:

11.5.1 Plural and singular numbers will each be considered to include the other;

11.5.2 The masculine, feminine, and neuter genders will each be considered to
include the others;

11.5.3 "Shall," "will," "must," "agree," and "covenants" are each mandatory;

11.5.4 "May" is permissive;

11.5.5 "Or" is not exclusive; and

11.5.6 "Includes" and "including" are not limiting.

11.6 Entire Agreement; Modification; Waiver. This Agreement constitutes the
entire agreement between the parties pertaining to the subject matter contained
in it and supersedes all prior and contemporaneous agreements, representations,
and understandings of the parties. No supplement, modification, or amendment of
this agreement will be binding unless executed in writing by all the parties. No
waiver of any of the provisions of this agreement will be considered, ill
constitute, a waiver of any other provision, and no waiver will constitute a
continuing waiver. No waiver will be binding unless executed in writing by the
party making the waiver.

11.7 Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which will be considered an original, but all of which
together will constitute one and the same instrument.

11.8 Parties in Interest. Nothing in this Agreement, whether express or implied,
is intended to confer any rights or remedies under or by reason of this
agreement on any persons other than the parties to it and their respective
successors and assigns; nothing in this Agreement is intended to relieve or
discharge the obligation or liability of any third persons to any party to this
Agreement; and no provision will give any third persons any right of subrogation
or action against any party to this Agreement.

11.9 Assignment. This agreement will be binding on, and will inure to the
benefit of, the parties to it and their respective heirs, legal representatives,
successors, and assigns, provided that Buyer may not assign any of its rights
under this agreement except to a wholly owned affiliate of Buyer. No such
assignment by Buyer to its wholly owned affiliate will relieve Buyer of any of
its obligations or duties under this agreement.

11.10 Arbitration. Any controversy or claim arising from or relating to this
agreement, or its making, performance, or interpretation, will be settled by
arbitration in Los Angeles, California, under the commercial arbitration rules
of the American Arbitration Association then existing. Judgment on the
arbitration award may be entered in any court having jurisdiction over the
subject matter of the controversy. Arbitrators will be persons experienced in
negotiating, making, and consummating acquisition agreements for motion picture
libraries and motion picture production companies.

11.11 Specific Performance and Waiver of Rescission Rights. Each party's
obligation under this Agreement is unique. If my party should default in its
obligations under this agreement, the parties each acknowledge that it would be
extremely impracticable to measure the resulting damages; accordingly, the
nondefaulting party or parties, in addition to any other available rights or
remedies, may sue in equity for specific performance, and the parties each
expressly waive the defense that a remedy in damages will be adequate. Despite
any breach or default by any of the parties of any of their respective
representations, warranties, covenants, or agreements under this Agreement, if
the purchase and sale contemplated by it will be consummated at the Closing,
each of the parties waives any rights that they may have to rescind this
Agreement or the transaction consummated by it provided that this waiver will
not affect any other rights or remedies available to the parties under this
Agreement or under the law.

11.12 Recovery of Litigation Costs. If any legal action, arbitration, or other
proceeding is brought for the enforcement of this agreement, or because of an
alleged dispute, breach, default, or misrepresentation in connection with any of
the provisions of this agreement, the successful or prevailing party or parties
will be entitled to recover reasonable attorney fees and other costs incurred in
that action or proceeding, in addition to any other relief to which they may be
entitled.

11.13 Conditions Permitting Termination. Any party may on the Closing Date
terminate this Agreement, without liability to any other if any bona fide action
or proceeding is pending against any party on the Closing Date that could result
in an unfavorable judgment, decree, or order that would prevent or make unlawful
the performance of this Agreement. If either Buyer or Seller materially defaults
in the due and timely performance of any of its or his respective
representations, warranties, covenants, or agreements under this agreement, the
nondefaulting party or parties may on the Closing Date give notice of
termination of this Agreement. The notice shall specify with particularity the
default or defaults on which the notice is based. The termination will be
effective one (1) business day after the Closing Date, unless the specified
default or defaults have been cured on or before this effective date for
termination.

11.14 Representations and Warranties Survive Closing. All representations,
warranties, covenants, and agreements of the parties contained in this
Agreement, or in any instrument, certificate, opinion, or other writing provided
for in it, will survive the Closing.

11.15 Notices. All notices, requests, demands, and other communications under
this agreement must be in writing and will be considered to have been duly given
on the date of service if served personally or by facsimile on the party to whom
notice is to be given, or on the second (2nd) day after mailing if mailed to the
party to whom notice is to be given, by first class mail, registered or
certified, postage prepaid, and properly addressed as follows:

To Seller at:

Dominque Bigle

269 So. Beverly Dr., #1051

Beverly Hills, CA 90212

United States

Facsimile (310) _____________

With a copy to:

Gerard J. Soussan, Esq.

9595 Wilshire Blvd., Suite 502

Beverly Hills, CA 90212-2055

Facsimile (310) 859-3463

To Buyer at:

Internet Studios, Inc.

#207-1040 Hamilton Street

Vancouver, B.C.

V6B 2R9

Canada

Attention: Mr. Mark Rutledge

Facsimile (604) 632-1607

With a copy to:

Leslie S. Klinger, Esq.

Kopple & Klinger, LLP

10866 Wilshire Blvd., Suite 1500

Los Angeles, CA 90024

United States

Facsimile (310) 475-2459

Any party may change its address for purposes of this Section 11.15 by giving
the other parties written notice of the new address in the manner set forth
above.

11.16 Governing Law. This Agreement will be construed in accordance with, and
governed by, the laws of the State of California as applied to contracts that
are executed and performed entirely in California.

11.17 Severability. If any provision of this Agreement is held invalid or
unenforceablebyanycourtoffinaliurisdiction,itistheintentofthepartiesthatallotherprovisions
of this Agreement be construed to remain fully valid, enforceable, and binding
on the parties.

IN WITNESS WHEREOF, the parties to this agreement have duly executed it on the
day and year first above written.

INTERNET STUDIOS, INC. ("Buyer")

By: /s/ Signed

Its

/s/ Dominique Bigle


DOMINIQUE BIGLE ("Seller")



TABLE OF CONTENTS

1. AGREEMENT TO SELL AND TRANSFER ASSETS 1

1.1 Listed Assets 1

1.2 All Other Assets 1

2. CONSIDERATION FROM BUYER 1

2.1 Purchase Price 1

2.2 Assumption of Liabilities 2

2.3 Allocation 2

3. REPRESENTATIONS AND WARRANTIES OF SELLER 2

3.1 Title to Assets; Authority 2

3.2 Affiliated Entities 2

3.3 Liabilities 3

3.4 Tax Returns and Audits 3

3.5 Inventory 3

3.6 Other Tangible Personal Property 3

3.7 Accounts Receivable 3

3.8 Trade Names, Trademarks, and Copyrights 3

3.9 Film Library 3

3.10 Customer List 4

3.11 Insurance Policies 5

3.12 Contracts 5

3.13 Compliance With Laws 5

3.14 Litigation 5

3.15 Agreement Will Not Cause Breach or Violation 5

3.16 Authority and Consents 6

3.17 Interest in Customers, Suppliers, and Competitors 6

3.18 Employees 6

3.19 Securities Law Representations and Warranties 6

3.20 Full Disclosure 8

4. BUYER'S REPRESENTATIONS AND WARRANTIES 8

4.1 Status 8

4.2 Approvals 9

5. SELLER'S OBLIGATIONS 9

5.1 Buyer's Access to Premises and Information 9

5.2 Conduct of Business in Normal Course 9

5.3 Preservation of Business and Relationships 9

5.4 Maintenance of Insurance 9

5.5 Employees and Compensation 9

5.6 New Transactions 9

5.7 Existing Agreements 10

5.8 Consents of Others 10

5.9 Warranties True at Closing 10

6. BUYER'S OBLIGATIONS 10

6.1 Confidential Information 10

6.2 Dilution 10

7. CONDITIONS PRECEDENT TO BUYER'S PERFORMANCE 11

7.1 Accuracy of Seller's Warranties 11

7.2 Performance by Seller 11

7.3 No Material Adverse Change 11

7.4 Litigation 11

7.5 Consents 11

7.6 Approval of Documentation 11

8. CONDITIONS PRECEDENT TO SELLER'S PERFORMANCE 11

8.1 Accuracy of Buyer's Warranties 12

8.2 Performance by Buyer 12

8.3 Buyer's Stock Validly Issued 12

8.4 Absence of Litigation 12

8.5 Appointment of Seller as Head of Worldwide Distribution.

............................................................... 12

9. THE CLOSING 12

9.1 Time and Place 12

9.2 Seller's Obligations at Closing 12

9.3 Buyer's Obligations at Closing 13

10. INDEMNIFICATION 13

10.1 Seller's Indemnification Obligations 13

10.2 Seller's Right To Defend 13

10.3 Buyer's Indemnification Obligations 14

10.4 Buyer's Right To Defend 14

11. MISCELLANEOUS 14

11.1 Publicity 14

11.2 Finder's or Broker's Fees 14

11.3 Expenses 14

11.4 Effect of Headings 14

11.5 Word Usage 14

11.6 Entire Agreement; Modification; Waiver 15

11.7 Counterparts 15

11.8 Parties in Interest 15

11.9 Assignment 15

11.10 Arbitration 15

11.11 Specific Performance and Waiver of Rescission Rights 16

11.12 Recovery of Litigation Costs 16

11.13 Conditions Permitting Termination 16

11.14 Representations and Warranties Survive Closing 16

11.15 Notices 16

11.16 Governing Law 17

11.17 Severability 18

TABLE OF EXHIBITS

Description

Exhibit Number

Page Number

Purchase Price Allocation

2.3

2

Liabilities

3.3

3

Inventories

3.5

3

Other Tangible Personal Property

3.6

3

Accounts Receivable

3.7

3

Motion Picture Library

3.9

3

Customer List

3.10

4

Insurance Policies

3.11

5

Contracts

3.12

5

Litigation

3.14

5

Interest in Customers, etc.

3.17

6

Employees

3.18

6

Consents

5.8

10

Management Agreement

8.5

12

